                                                                                                 Case 2:16-cv-00844-RFB-BNW Document 56 Filed 06/17/19 Page 1 of 2



                                                                                             1   DIANA S. EBRON, ESQ.
                                                                                                 Nevada Bar No. 10580
                                                                                             2   E-mail: diana@KGElegal.com
                                                                                                 JACQUELINE A. GILBERT, ESQ.
                                                                                             3   Nevada Bar No. 10593
                                                                                                 E-mail: jackie@KGElegal.com
                                                                                             4   KAREN L. HANKS, ESQ.
                                                                                                 Nevada Bar No. 9578
                                                                                             5   E-mail: karen@KGElegal.com
                                                                                                 KIM GILBERT EBRON
                                                                                             6   7625 Dean Martin Drive, Suite 110
                                                                                                 Las Vegas, Nevada 89139
                                                                                             7   Telephone: (702) 485-3300
                                                                                                 Facsimile: (702) 485-3301
                                                                                             8   Attorneys for SFR Investments Pool 1, LLC
                                                                                             9
                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                            10
                                                                                                                                  DISTRICT OF NEVADA
                                                                                            11
                                                                                                 U.S. BANK NATIONAL ASSOCIATION, AS Case No. 2:16-cv-00844-RFB-BNW
                                                                                            12   SUCCESSOR TRUSTEE TO BANK OF
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 AMERICA, N.A. AS SUCCESSOR BY      ORDER GRANTING MOTION TO SERVE
KIM GILBERT EBRON




                                                                                            13   MERGER TO LASALLE BANK, N.A., AS
                                                        (702) 485-3300 FAX (702) 485-3301




                                                                                                                                    JOHN FOLEY BY PUBLICATION
                                                                                                 TRUSTEE FOR MERRILL LYNCH FIRST
                           LAS VEGAS, NV 89139




                                                                                            14   FRANKLIN MORTGAGE LOAN TRUST,
                                                                                                 MORTGAGE LOAN ASSET-BACKED         -and-
                                                                                            15   CERTIFICATES, SERIES 2007-5,
                                                                                                                                    ORDER GRANTING MOTION TO
                                                                                            16                    Plaintiff,        ENLARGE TIME TO SERVE SUMMONS
                                                                                                 vs.                                AND CROSS-CLAIM
                                                                                            17
                                                                                                 WARM SPRINGS RESERVE OWNERS
                                                                                            18   ASSOCIATION; SFR INVESTMENTS POOL
                                                                                                 1, LLC; ALESSI & KOENIG, LLC,
                                                                                            19

                                                                                            20                               Defendants.

                                                                                            21   ______________________________________
                                                                                                 SFR INVESTMENTS POOL 1, LLC, a
                                                                                            22   Nevada limited liability company,
                                                                                            23                     Counterclaimant,
                                                                                            24   vs.
                                                                                            25   U.S. BANK NATIONAL ASSOCIATION, AS
                                                                                                 SUCCESSOR TRUSTEE TO BANK OF
                                                                                            26   AMERICA, N.A. AS SUCCESSOR BY
                                                                                                 MERGER TO LASALLE BANK, N.A., AS
                                                                                            27   TRUSTEE FOR MERRILL LYNCH FIRST
                                                                                                 FRANKLIN MORTGAGE LOAN TRUST,
                                                                                            28   MORTGAGE LOAN ASSET-BACKED

                                                                                                                                             -1-
                                                                                                 Case 2:16-cv-00844-RFB-BNW Document 56 Filed 06/17/19 Page 2 of 2


                                                                                                 CERTIFICATES, SERIES 2007-5; JOHN
                                                                                             1   FOLEY, an individual,
                                                                                             2
                                                                                                                    Counter/Cross Defendants.
                                                                                             3

                                                                                             4          Upon reading the Affidavit of Due Diligence [ECF No. 47]; it appearing that an Answer,

                                                                                             5   Counterclaim, and Cross-Claim (ECF No. 42) has been filed; that a Summons directed to Cross-

                                                                                             6   Defendant, JOHN FOLEY has been issued [ECF No. 45]; that Cross-Defendant is a necessary

                                                                                             7   party; and that Cross-Defendant cannot be found to be personally served in the State of Nevada,

                                                                                             8   and good cause appearing therefore,

                                                                                             9          IT IS HEREBY ORDERED that since the Cross-Defendant, JOHN FOLEY, cannot now

                                                                                            10   be found so as to be personally served, he may be served by publication of the Summons at least

                                                                                            11   once a week for four (4) weeks in the Nevada Legal News, a newspaper of general circulation and

                                                                                            12   a newspaper of general circulation in Clark County, Nevada.
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13          IT IS FURTHER ORDERED that a copy of the Summons and Answer, Counterclaim,
                                                        (702) 485-3300 FAX (702) 485-3301
                           LAS VEGAS, NV 89139




                                                                                            14   and Cross-Claim shall be mailed forthwith to Cross-Defendant JOHN FOLEY, first class mail,

                                                                                            15   postage prepaid, addressed to the Cross-Defendant’s last known address.

                                                                                            16          IT IS FURTHER ORDERED that SFR’s Motion to Enlarge Time to Serve is GRANTED

                                                                                            17   and the time for service is extended by an additional 60 days from the date of this order is entered

                                                                                            18   to allow SFR Investments Pool 1, LLC (“SFR”) to effectuate service by publication.

                                                                                            19

                                                                                            20          Dated this 20th day of June, 2019.

                                                                                            21
                                                                                                                                               ___________________________________
                                                                                            22                                                 UNITED STATES MAGISTRATE JUDGE
                                                                                                 Submitted by:
                                                                                            23
                                                                                                 KIM GILBERT EBRON
                                                                                            24
                                                                                                 /s/ Diana S. Ebron
                                                                                            25   Diana S. Ebron, Esq.
                                                                                                 Nevada Bar No. 10580
                                                                                            26   7625 Dean Martin Drive, Suite 110
                                                                                                 Las Vegas, Nevada 89139
                                                                                            27   Phone: (702) 485-3300
                                                                                                 Fax: (702) 485-3301
                                                                                            28   Attorneys for SFR Investments Pool 1, LLC

                                                                                                                                                -2-
